DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1 (Fig. 1) without traverse in the reply filed on 4/25/2022 is acknowledge.  Applicant’s election of Species B1 (Top of Fig. 4) with traverse is acknowledge.  With regards to the traversal, applicant’s arguments are considered persuasive and the restriction requirement of Species B (firing direction) is hereby withdrawn.  Claims 3 and 12 are withdrawn (by applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
It is applicant’s position that claim 10 is generic.  The examiner disagrees.  Claim 10 requires “wherein the main body includes at least one side opening and at least one diffuser or lens”.  This language is only supported by the embodiment shown and described in relation to Fig. 5 (Species A4).  Therefore, claims 10-16 are withdrawn from consideration as being drawn to a nonelected embodiment.  It is noted/emphasized that applicant did not traverse the restriction requirement of Species A, just Species B.  Therefore, claims 1, 2 and 4-9 are pending examination, as claims 10-16 are withdrawn as being directed to a non-elected embodiment (Species A4- Fig. 5). 

Drawings
The drawings are objected to because there are of insufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “a cylindrical or generally cylindrical main body through which an optical fiber or fiber assembly is inserted to perform a surgical laser procedure” is indefinite.  Specifically, this attempts to recite both a product and process of using the product in the same claim, which is indefinite; MPEP 2173.05(g).  Furthermore, it creates confusion as to whether or not a fiber is positively recited/required or if this is merely intended use, i.e. capable of being inserted.  For examination purposes, this is interpreted as intended use and an optical fiber is not required in order to read on the claims.  Specifically, all that is required by claim 1 is a tube with at least two side holes/openings, the rest of the claim is either not required or merely intended use. 
[Claim 6] The limitation “the side openings are formed as pre-drilled sections that pop out when the laser beam is fired at a respective section during the surgical laser procedure” is indefinite as it’s unclear exactly what is structurally required in order to read on the claim.  It’s unclear what is meant by pre-drilled, specifically pre or prior to what?  How does the timing of when the section are drilled or when the sections pop out  further limit the structure of the device?  This appears to be a product by process (“formed as pre-drilled sections”) and a contingent limitation (“when the laser beam is fired at a respective section during the surgical laser procedure”) which is all intended use.  For examination purposes, any hole/opening reads on the claim language, as it does not matter how or when the hole was formed, in terms of patentability.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,722,426 to Kolff
[Claim 1] Kolff discloses a stand-off catheter (probe 10, Fig. 1), comprising: a cylindrical or generally cylindrical main body (sheath 18) through which an optical fiber or fiber assembly (fiber-optic cables 14) is inserted to perform a surgical laser procedure, wherein the main body includes at least two side openings (plurality of ports or small holes 30), each configured to permit passage of a laser beam when the optical fiber or fiber assembly is a side-firing surgical laser fiber or fiber assembly selectively positioned to fire through a respective one of the at least two side openings (“Adjacent the ports 30, the fiber-optic cables 14 are scratched so that they release light out of the ports.”; see Fig. 1).
[Claims 2 and 5] Fig 1 shows openings (30) arrayed in a direction parallel to a cylinder axis of the main body, as well as openings having the same dimensions. 
[Claim 6] As made clear in the 112, 2nd above, any hole/opening reads on this claim limitation. 
[Claim 7] As can be seen in Fig. 1, the distal end (10a) of the catheter is open to permit passage of a laser beam from a forward-firing laser. 


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,855,577 to Murphy-Chutorian et al.
[Claim 1] Murphy-Chutorian discloses a stand-off catheter (100, Figs. 1-2), comprising: a cylindrical or generally cylindrical main body (catheter shaft 102) through which an optical fiber or fiber assembly (“optical fiber, fiber bundle or other laser delivery means” 120) is inserted to perform a surgical laser procedure, wherein the main body includes at least two side openings (guide holes 114), each configured to permit passage of a laser beam when the optical fiber or fiber assembly is a side-firing surgical laser fiber or fiber assembly selectively positioned to fire through a respective one of the at least two side openings (intended use/contingent limitation; the holes taught by Murphy-Chutorian are capable of such a function).
[Claims 2 and 5] Figs.1-2 show openings (114) arrayed in a direction parallel to a cylinder axis of the main body, as well as openings having the same dimensions. 
[Claim 6] As made clear in the 112, 2nd above, any hole/opening reads on this claim limitation. 
[Claim 7] As can be seen in Figs. 1 and 2, the distal end (106) of the catheter is open to allow the optical fiber (120) to extend out of. 

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,475,226 to Belef et al.
[Claim 1] Belef discloses a stand-off catheter (Fig. 19E), comprising: a cylindrical or generally cylindrical main body (shaft 2504) through which an optical fiber or fiber assembly (fiber optical cables 2502-1 to 2502-3) is inserted to perform a surgical laser procedure, wherein the main body includes at least two side openings (openings 2506-1 to 2506-3), each configured to permit passage of a laser beam when the optical fiber or fiber assembly is a side-firing surgical laser fiber or fiber assembly selectively positioned to fire through a respective one of the at least two side openings (as explicitly shown in Fig. 19E)).
[Claims 2 and 5] Fig 19E shows openings (2506-1 to 2506-3) arrayed in a direction parallel to a cylinder axis of the main body, as well as openings having the same dimensions. 
[Claim 6] As made clear in the 112, 2nd above, any hole/opening reads on this claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kolff OR Belef as applied to claim 1 above, and further in view of US 5,248,311 to Black et al.
Kolff or Belef is discussed above, but fails to explicitly teach that at least two openings/holes are different sizes.  The examiner considers this an obvious change in size/shape, as applicant has given no criticality to this feature.  To further support the examiner’s position, Black makes it clear that it is known to make similar openings/holes different sizes and shapes to control the distribution of light intensity (Fig. 3; Col 3, lines 54-68).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the holes/openings taught by Kolff and Belef to have different sizes/shapes as this is a known way to control the distribution of light intensity, as taught by Black. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy-Chutorian as applied to claim 1 above, and further in view of US 2008/0292255 to Stevens
Murphy-Chutorian is discussed above, including teaching an open distal end, but fails to explicitly teach a narrowed/tapered opening/diameter formed by a plug.  In the same field of endeavor, Stevens discloses a laser catheter including a tapered plug (distal tip portion 114, Fig. 16; Pars 0221-225).  Par 0225 makes it clear that the tip (232) of the tapered region (230) can be opened rather than closed.  Therefore, it is abundantly clear that the open end (open end 232) of the stand-off catheter has a diameter that is smaller than an inner diameter of the main body (shaft 112) to form a narrowed opening (tapered) and a shoulder (tapered region 230) that limits movement of the optical fiber or optical fiber assembly in the forward direction (“preventing contact of the fiber tip 162 with the ‘HAS’ walls” Par 0225; The “HAS” is clearly defined as hollow anatomical structure that is being treated; Par 0159). Therefore, it would have been obvious to one of ordinary skill in the art to modify device taught by Murphy-Chutorian include a tapered plug, as taught by Stevens, as this is a known mechanism to protect the fiber tip (Pars 0159 and 0163). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0319008 to Mayer discloses a catheter device with a plurality of optical windows (18, including apertures, or regions of a material translucent for the spectral range(s) used, lenses and/or light diffusers; Pars 0085 and 0097)
US 2006/0253112 to Suarez et al. discloses a catheter (Figs. 7B or 7E) with a plurality of side openings (718/716 or 738/740)
US 5,755,714 to Murphy-Chutorian discloses a catheter (Fig. 2A) with a plurality of side openings (118)
US 5,246,437 to Abela discloses a catheter (Fig. 2) with a plurality of side openings (56H; Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792